t c memo united_states tax_court william d foote and elizabeth r foote petitioners v commissioner of internal revenue respondent docket no filed date ps seek reasonable_administrative_costs pursuant to sec_7430 which were incurred in connection with tax years previously before this court stipulated decisions were entered in all of those prior cases but were silent as to an agreement on reasonable administrative and litigation costs ps did not file motions for an award of reasonable administrative and litigation costs before the decisions in those cases became final held the doctrine_of res_judicata applies and ps are not entitled to an award of reasonable_administrative_costs under sec_7430 joseph e mudd for petitioners louis b jack for respondent memorandum opinion wherry judge petitioners filed a petition seeking administrative costs under sec_7430 the matter is currently before us on respondent’s motion for summary_judgment under rule to which petitioners object background2 this case began in with an audit of petitioners’ tax_return the revenue_agent beverly smith conducted an initial interview with petitioners she then concluded on the basis of her personal observations regarding their standard of living and their reported income that there was a material possibility that unless otherwise noted all section references are to the internal_revenue_code_of_1986 as amended and in effect for the relevant period all rule references are to the tax_court rules_of_practice and procedure because this case is before us on a motion for summary_judgment our recitation of the background is derived from the court’s records in the previous litigation and the filed pleadings documents and sworn affidavits of the parties in this case it does not constitute a finding of facts in the trial setting context most of this background is culled from petitioners’ opposition because respondent’s motion and supporting documents discussed little in the way of the history or facts of the prior deficiency cases we mention this because the facts as alleged by petitioners do not cast respondent in a positive light these facts if true are indicators of intemperate actions by respondent’s revenue_agent and group manager however these facts do not help petitioners because as discussed infra the law dictates summary_judgment for respondent petitioners had substantially underreported their income ms smith therefore expanded the scope of the audit to include the through tax years at its zenith the audit encompassed petitioners’ through tax years and at least two flowthrough entities in ms smith through her group caused to be issued the first 30-day_letter and accompanying examination_report for the tax years through proposing total deficiencies of dollar_figure and penalties and interest computed to date of dollar_figure for a total amount due of dollar_figure petitioners filed a written protest seeking administrative review by the internal_revenue_service irs appeals_office appeals this first appeal did not make it to irs appeals because the revenue agent’s group manager pulled the case for further development rather petitioners’ representatives ms smith and ms smith’s manager held a two-day meeting after which ms smith issued a second 30-day_letter in date this letter proposed total deficiencies for the tax years of dollar_figure and interest and penalties of dollar_figure for a total amount due of dollar_figure petitioners again appealed and appeals returned the file to the examination_division for further development in date ms smith issued a third 30-day_letter this letter proposed total deficiencies of dollar_figure for tax years all dollar amounts are rounded to the nearest dollar unless otherwise noted through with interest and penalties of dollar_figure eventually despite their herculean effort to resolve these cases with the revenue_agent and her group manager or at appeals petitioners received four statutory notices of deficiency which determined in the aggregate dollar_figure in tax deficiencies and dollar_figure in additions to tax and penalties petitioners’ flowthrough entity fsw associates ltd fsw received a notice of final_partnership_administrative_adjustment fpaa which increased fsw’s income by more than dollar_figure million petitioners timely petitioned the tax_court for redetermination in response to all notices petitioners and respondent ultimately submitted stipulated decision documents in each of these five cases and the court entered decisions accordingly decision in petitioners’ case covering the and tax years was entered on date decisions in petitioners’ other three cases were entered on date decision in the fsw case was entered on date the total of the agreed federal_income_tax deficiencies including all four of petitioners’ cases for all years was dollar_figure plus dollar_figure in sec_6651 additions to tax for the through tax years the petitioners attach to their opposition to summary_judgment exhibits rife with allegations of improper behavior on the part of the revenue_agent as illustration petitioners contend that the revenue_agent refused to consider proffered and documented explanations and that she made numerous adjustments without any credible factual basis or justification stipulated decision ultimately entered in the fsw case reflected an agreement for no change to fsw’s partnership federal_income_tax return for the year as filed the total settlement amount is a small fraction of the original proposed dollar_figure of tax deficiencies plus interest and penalties of about dollar_figure million the intermediate proposed dollar_figure tax deficiencies plus interest and penalties of about dollar_figure million and even the still later proposed dollar_figure of tax deficiencies plus interest and penalties of about dollar_figure million even the statutory notices of deficiency reflected in the aggregate an excessively large amount slightly over dollar_figure million of tax deficiencies and dollar_figure million in additions to tax and penalties when compared with the ultimate stipulated deficiencies the parties made no mention of administrative or litigation costs in any of the stipulated decision documents petitioners did not file any motion in any of the cases seeking an award pursuant to sec_7430 of these costs nor did they file motions to vacate the decisions the decisions in all of the cases became the irs no longer has a review staff which might have corrected the apparent overreach by its examination_division in this case the irs instead relies on the revenue_agent and the group manager with in some cases counsel review to avoid excessive claims in examination reports and statutory notices of deficiency petitioners did attempt to file motions to reopen the prior cases for the purpose of pursuing administrative costs more than a year after the decisions had continued final days after their entry per sec_7481 and sec_7483 which in all the cases occurred on or before date on date petitioners sent a letter to the irs to preserve any rights that petitioners individually or the entity fsw may have for recovery_of attorneys’ fees as a result of the settlement and docket no on date petitioners submitted a letter titled request for administrative fees attorneys’ fees and costs the irs never responded to this letter on date petitioners filed a petition seeking dollar_figure in administrative costs plus whatever fees they incur in this litigation petitioners claimed inter alia that they had prevailed with respect to the amounts in controversy and the most significant issues and that respondent’s position was not substantially justified discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 a party moving for summary_judgment bears the burden of continued been entered and had become final but the court rejected these filings petitioners also have pending a separate petition seeking review of respondent’s denial of their request to abate interest demonstrating that no genuine issue of material fact exists and that he or she is entitled to judgment as a matter of law 98_tc_518 aff’d 17_f3d_965 7th cir facts are viewed in the light most favorable to the nonmoving party 85_tc_812 where a motion for summary_judgment has been properly made and supported by the moving party the nonmoving party may not rest upon the mere allegations or denials contained in that party’s pleadings but must by affidavits or otherwise set forth specific facts showing that there is a genuine dispute for trial rule d petitioners filed their petition pursuant to sec_7430 seeking administrative costs incurred with respect to respondent’s examination of the tax years that eventually led to the prior cases respondent however contends that under the doctrine_of res_judicata petitioners are precluded from seeking these costs we agree with respondent the statute and our caselaw are on all fours with respondent’s position and petitioners’ arguments to the contrary are unpersuasive see gustafson v commissioner 97_tc_85 respondent properly raised the affirmative defense of res_judicata in his answer the statutory framework for an award of administrative and litigation costs is found in sec_7430 sec_7430 provides sec_7430 awarding of costs and certain fees a in general--in any administrative or court_proceeding which is brought by or against the united_states in connection with the determination collection_or_refund_of_any_tax interest or penalty under this title the prevailing_party may be awarded a judgment or a settlement for-- reasonable_administrative_costs incurred in connection with such administrative_proceeding within the internal_revenue_service and reasonable_litigation_costs incurred in connection with such court_proceeding if a taxpayer is unsuccessful at the administrative level but successful in the court_proceeding the taxpayer may recoup costs incurred during both the administrative and the court proceedings if the taxpayer meets the requirements of sec_7430 congress left it up to the courts to develop procedures for claiming costs in such a scenario 94_tc_708 citing 813_f2d_859 7th cir rules to of title xxii govern the procedure for recouping such costs in sec_7430 requires inter alia that the taxpayer be the prevailing_party sec_7430 that the taxpayer exhaust administrative remedies sec_7430 that the taxpayer not unnecessarily protract the proceedings sec_7430 and that the taxpayer meet certain net_worth requirements sec_7430 the u s tax_court these rules describe the requirements within which a taxpayer must make a claim they specify that if the parties agree on a settlement of all issues including administrative and litigation costs the parties must include in the stipulated decision documents the award of those costs rule a manchester grp v commissioner tcmemo_1994_604 wl at rev’d on other grounds 113_f3d_1087 9th cir if the parties have not settled the reasonable administrative and litigation cost issues the taxpayer must file a motion for costs within days of service of a written opinion determining the issues in the case or service of the pages of the transcript that contain findings_of_fact or opinion stated orally pursuant to rule rule a a and b if the parties have settled all issues but the claim for costs the taxpayer must also file a motion along with the stipulation of settled issues rule b and c petitioners did none of these things in the prior cases and decisions in those cases became final a considerable time ago in addition this court permits a motion for costs filed after dismissal of a case for lack of jurisdiction 844_f2d_689 9th cir 88_tc_1036 but see 813_f2d_859 7th cir holding that the tax_court had no jurisdiction to hear a sec_7430 motion for costs after entering a decision dismissing the case for lack of jurisdiction we have also held motions for costs timely when filed after a stipulation of settled issues which was silent as to costs but before the entry of decision 94_tc_708 the other avenue to recover at least administrative costs through a court_proceeding is found in sec_7430 this section provides in part a decision granting or denying in whole or in part an award for reasonable_administrative_costs under subsection a by the internal_revenue_service shall be subject_to the filing of a petition for review with the tax_court sec_7430 this express grant of jurisdiction allows us to review the irs’ rejection of or nonaction on a request for administrative costs incurred by a prevailing_party petitioners have at least one major obstacle to overcome our precedent is on all fours with respondent’s position that res_judicata prevents petitioners’ recovery we have held that the doctrine_of res_judicata bars an action for the prevailing_party can seek costs incurred on or after the earliest of i the date of the receipt by the taxpayer of the notice of the decision of the internal_revenue_service office of appeals ii the date of the notice_of_deficiency or iii the date on which the 1st letter of proposed deficiency which allows the taxpayer an opportunity for administrative review in the internal_revenue_service office of appeals is sent sec_7430 flush language if the irs does not respond to a taxpayer’s request for administrative costs the taxpayer may consider that failure to be a decision of the irs denying an award for reasonable_administrative_costs sec_301_7430-2 proced admin regs see also bent v commissioner tcmemo_2009_146 slip op pincite irs non-action for months is considered an adverse decision that may be petitioned under sec_7430 administrative costs under sec_7430 to the extent that the recovery_of such costs could have been pursued in a prior deficiency liability revocation or partnership case gustafson v commissioner t c pincite see also kim v commissioner tcmemo_2002_49 slip op pincite applying gustafson to similar facts aff’d 49_fedappx_446 4th cir in gustafson v commissioner t c pincite the parties submitted a stipulated decision in the taxpayers’ favor the taxpayers however made no motion for costs pursuant to rules through nor did the stipulated decision documents provide for administrative and litigation costs id the taxpayers later filed a petition seeking administrative costs under sec_7430 id the taxpayers sought costs associated with the tax_year which was the subject of the prior tax_court litigation id we held that because the taxpayers could have made a claim for administrative costs in the prior case res_judicata bars the taxpayers from litigating in the present case administrative costs that could have been litigated in the previous case id pincite petitioners could have made their claim for administrative and litigation costs in their prior tax_court proceedings because they did not they are now barred from pursuing this claim petitioners’ arguments to the contrary--that we should overrule gustafson or create some sort of equitable exception--are unpersuasive petitioners contend that gustafson should not apply because sec_7430 provides only that an award may be made as part of the decision or judgment in a case sec_7430 but as we have previously stated t he statute gives to the court and not to the taxpayer the prerogative of specifying how an order disposing of a motion for litigation costs should be handled manchester grp v commissioner wl at we stated further that t his court has clearly articulated its intent to address in every case the substantive issues as well as the issue of litigation costs in a single decision id at subsequently we noted the court has an interest in fostering respect for the judicial process and accomplishing orderly disposition of its workload in part the court seeks to foster respect for the judicial process through the evenhanded enforcement of its rules which are designed to secure the just speedy and inexpensive determination of every case if a party in the pursuit of its own agenda is permitted to disregard the procedures established by this court unfairness to others and disruption of the court’s processes occur manchester grp v commissioner tcmemo_1997_576 slip op pincite citations omitted thus while the statute does indeed use the word may we have exercised our prerogative in establishing procedures that allow a taxpayer to seek administrative and litigation costs while fostering respect for the judicial process and ensuring orderly disposition of our workload second petitioners urge us to overturn gustafson and hold that sec_7430 creates an exception to the doctrine_of res_judicata in gustafson we dismissed a similar argument we were not persuaded by petitioners that the creation of a specific statutory remedy such as the one provided by sec_7430 does or should preclude the application of common-law doctrines such as res_judicata gustafson v commissioner t c pincite our reasoning in gustafson has stood for over years and given the doctrine_of stare_decisis petitioners have not convinced us otherwise third petitioners ask us to carve out an exception to gustafson based on the particular facts of their cases petitioners allege the following factual bases for such an exception they had numerous cases that could have been or were at one point consolidated but were settled at different times no trials occurred in their cases they had not engaged in any trial preparation and they put no prayer for administrative or litigation costs in their petitions the first alleged difference ignores sec_7430 that section normally requires the court except where it determines in its discretion it would not be appropriate to treat as one proceeding actions that could have been joined or consolidated or cases involving a return or returns of a taxpayer that could have been joined in a single court_proceeding it also ignores rules through which allow the parties to submit a stipulation of settled issues along with a motion for costs petitioners could then have requested that the court treat that proceeding as joined with the other proceedings for the purposes of resolving the motion thus addressing petitioners’ concerns about judicial economy petitioners’ second alleged factual difference ignores the fact that no trial was held in gustafson either to the extent petitioners are contending that the lack of a trial complicates their proving entitlement to administrative and litigation costs the rules allow either party to request the court at its discretion where there are bona_fide factual disputes to conduct an evidentiary hearing rule a petitioners’ third factual difference is that they engaged in no trial preparation presumably petitioners believe that because there was no trial preparation they incurred no costs and it would be inappropriate to seek the administrative costs in this context nonetheless sec_7430 defines reasonable_litigation_costs in part as reasonable fees paid_or_incurred for the services of attorneys in connection with the court_proceeding sec_7430 surely the negotiations to settle the litigation were in connection with the court_proceeding petitioners’ fourth factual difference is that their petitions in the prior cases did not include prayers for attorney’s fees and litigation costs that is true because rule b states a claim for reasonable litigation or administrative costs shall not be included in the petition in a deficiency or liability action thus even though the taxpayers in gustafson included such a request in their petition this request had no impact on our holding rather petitioners must follow this court’s procedures which generally require taxpayers to make such requests after the substantive issues have been resolved rule see also failla v commissioner tcmemo_1986_39 in general the time for making such claims is after the substantive issues have been resolved finally petitioners urge us to exercise equitable powers and decline to apply the rule_of res_judicata in this case as alleged by petitioners the actions of the revenue_agent abetted by the group manager may have been inappropriate and we in no way condone inappropriate or un-called-for actions however those actions while significantly contributing to petitioners’ lengthy audit and substantial legal bills are not the proximate cause of petitioners’ inability to obtain an award of reasonable administrative and litigation costs rather it was the unfamiliarity of petitioners and their advisers with our rules or their inadvertent failure to follow them as the supreme court noted in reversing a court_of_appeals that had attempted to create an exception to the doctrine_of res_judicata the doctrine_of res_judicata serves vital public interests beyond any individual judge’s ad hoc determination of the equities in a particular case there is simply no principle of law or equity which sanctions the rejection by a federal court of the salutary principle of res_judicata 327_us_726 we have stressed that the doctrine_of res_judicata is not a mere matter of practice or procedure inherited from a more technical time than ours it is a rule_of fundamental and substantial justice ‘of public policy and of private peace ’ which should be cordially regarded and enforced by the courts 244_us_294 452_us_394 accordingly we decline to weigh the equities of this particular case and will apply the doctrine_of res_judicata petitioners are not entitled to an award of reasonable_administrative_costs the court has considered all of petitioners’ contentions arguments requests and statements to the extent not discussed herein the court concludes that they are moot irrelevant or without merit to reflect the foregoing an appropriate order and decision will be entered
